In re Vachuska Jr., James E.; — Plaintiff; Applying For Supervisory and/or Remedí*278al Writs, Parish of Bossier, 26th Judicial District Court Div. A, No. 68,480-A; to the Court of Appeal, Second Circuit, No. 44,-164-KH.
Writ denied; relator’s request for a cost estimate for the reproduction of his mental health records in the possession of the Bossier Parish Jail must be addressed to the records’ custodian. R.S. 44:31; State ex rel. McKnight v. State, 98-2258 (La. App. 1st Cir.12/3/98), 742 So.2d 894. Relator is not entitled to a cost estimate for the reproduction of the other documents he seeks.